IN THE UNITED STATES COURT OF APPEALS
                                                                        United States Court of Appeals
                            FOR THE FIFTH CIRCUIT                                Fifth Circuit

                                                                              FILED
                                 _____________________                   November 3, 2008
                                     No. 08-10490
                                  Summary Calendar                    Charles R. Fulbruge III
                                 _____________________                        Clerk


UNITED STATES SECURITIES AND EXCHANGE COMMISSION
                                                                                       Plaintiff
v.

GERALD LEO ROGERS, also known as
JAY ROGERS, also known as JAY RODGERS
                                                                    Defendant-Appellant
v.
KELLY M. CRAWFORD

                                                                                       Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                                  (3:05-CV-415)

Before WIENER, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Affirmed. See Rule 47.6.

AFFIRMED.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.